DETAILED ACTION
Examiner acknowledges receipt of the RCE and reply filed 11/8/2021, in response to the final office action mailed 10/6/2020.
Applicant filed a notice of appeal on 4/6/2021, but never filed an appeal brief.  Applicant filed an RCE and the 5 month extension of time fees on 11/8/2021.
Claims 1-19 are pending.  Claims 9-14 remain withdrawn from further consideration for the reasons made of record. Claims 15-19 are newly added.
Claims 1-8 and 15-19 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after notice of appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/8/2021 has been entered.


Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered with respect to the following rejections but they are not persuasive. An action on the merits is presented herein.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), is withdrawn in view of the scope of the instant claims and teachings of Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- cited in IDS filed 11/8/2021).
The rejection of claim 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), is withdrawn in view of the scope of the instant claims and teachings of Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007) - cited in IDS filed 11/8/2021).
The rejection of claims 3-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), is withdrawn in view of the Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007) - cited in IDS filed 11/8/2021).
The rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), is withdrawn in view of the scope of the instant claims and teachings of Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007) - cited in IDS filed 11/8/2021).
The rejection of claim 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), is withdrawn in view of the scope of the instant claims and teachings of Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007) - cited in IDS filed 11/8/2021).

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- new objection
Claim 15 objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a new rejection necessitated by the amendment filed 11/8/2021.
Applicant’s amendment filed 11/8/2021 constitutes new matter.

Scope of the claimed genus
Claim 1 is directed to a method of improving the biological activity and blood area under the curve (AUC) of oxyntomodulin [OXM] in a subject in need of treatment there with, comprising administering a recited OXM-PEG conjugate, or “a pharmaceutically acceptable salt thereof”.  
Claim 2 is directed to a method of reducing the dosing frequency of OXM in a subject.  Claim 3 is directed to a method for extending the biological half-life of OXM in a subject. Claim 7 is directed to a method of reducing glucose tolerance, inducing glycemic control, increasing insulin sensitivity, or reducing insulin resistance in a subject.  Claim 8 is directed to a method of improving the cholesterol levels in a subject.
Independent claims 2, 3, 7, and 8 each recite the same recited OXM-PEG conjugates, or “a pharmaceutically acceptable salt thereof”, as recited in independent claim 1.
Assessment of whether species are disclosed in the original specification 
The claim term pharmaceutically acceptable salt is not defined in the specification.  With regard to the claim term “pharmaceutically acceptable salt”, the specification states: 
In another embodiment, R1 is a radical containing a protein or polymer carrier moiety; polyethylene glycol (PEG) moiety; R2 is selected from the group consisting of hydrogen, alkyl, alkoxy, alkoxyalkyl, aryl, alkaryl, aralkyl, halogen, nitro, --SO3H, --SO2NHR, amino, ammonium, carboxyl, PO3H2, and OPO3H2; R is selected from the group consisting of hydrogen, alkyl and aryl; R3 and R4, the same or different, are each selected from the group consisting of hydrogen, alkyl and aryl; A is a covalent bond when the radical is linked to an amino or hydroxyl group of the OXM-Y; n is an integer of at least one, and pharmaceutically acceptable salts thereof.

Specification at para. [0090]. Emphasis added. This is the only instance in which the phrase “pharmaceutically acceptable salt” is mentioned in the specification.  
With regard to the term “salt”, the specification states”

In one embodiment, the dual GLP-1/Glucagon receptor agonist provided herein can be chemically modified. In another embodiment, the OXM provided herein can be chemically modified. In particular, the amino acid side chains, the amino terminus and/or the carboxy acid terminus of OXM can be modified. For example, the OXM can undergo one or more of alkylation, disulphide formation, metal complexation, acylation, esterification, amidation, nitration, treatment with acid, treatment with base, oxidation or reduction. Methods for carrying out these processes are well known in the art. In particular the OXM is provided as a lower alkyl ester, a lower alkyl amide, a lower dialkyl amide, an acid addition salt, a carboxylate salt or an alkali addition salt thereof. In particular, the amino or carboxylic termini of the OXM may be derivatised by for example, esterification, amidation, acylation, oxidation or reduction. In particular, the carboxylic terminus of the OXM can be derivatised to form an amide moiety.

Specification at para. [0090]. Emphasis added.
Assessment of whether disclosed species are representative of the claimed genus

It is noted that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").
In the instant case, the specification does not carve out a specific sub-genera of pharmaceutically acceptable salts “wherein said pharmaceutically acceptable salt is a TFA [trifluoroacetic acid] salt, in HCl salt, or an acetate salt”.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the sub-genera.  There are no distinguishing factors in the to the specific sub-genera of a pharmaceutically acceptable salt of TFA, HCl, or acetate.
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8 remain/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fima et al. (U.S. 2014/0349922- earliest effective filing date June 2, 2011, previously cited).  This application is the PGPUB of copending Application No. 14/123,106 cited in the ODP rejection herein.  This rejection is maintained from the office action mailed 10/6/2020, but has been amended to reflect claims filed 11/8/2021.
The applied reference has common inventors and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any 
	Fima et al. teach pegylated and reverse pegylated GLP-1/glucagon receptor agonists (abstract).  Fima et al. teach a composition consisting of an oxyntomodulin (Oxm), a polyethylene glycol polymer (PEG polymer) and 9-fluorenylmethoxycarbonyl (Fmoc) or 2-sulfo-9-fluorenylmethoxycarbonyl (FMS), PEG-Fmoc-OXM and PEG-FMS-OXM, respectively (claim 1, paras. [0199]-[0200]).  The OXM consists of amino acid sequence of SEQ ID NO: 1 (claim 3).  SEQ ID NO: 1 of Fima et al. has 100% identity with instant SEQ ID NO:1.  The PEG polymer of Fima et al. is attached to either the amino terminus (the first amino acid of SEQ ID NO: 1 is His) or a lysine residue (positions 12 and 30) of OXM via Fmoc or FMS.  Per claim 4, the PEG polymer has a sulfhydryl moiety.  Example 1 of Fima et al. teach synthesis of the claimed conjugates.  Examiner notes that the PEG-Fmoc-OXM and PEG-FMS-OXM disclosed and taught in Fima et al. are the same compounds of instant claims 1-8.  With respect to the instant structures of claims 1-8, wherein R2 is SO3H the compound is FMS, and wherein R2 is hydrogen the compound is Fmoc. See Fima et al. at para. [0186]-[0213] for method of synthesis of PEG-Fmoc-OXM and PEG-FMS-OXM.  The reference explicitly teaches that the PEG polymer is PEG30, PEG40, or PEG60 (e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7).
	Regarding claim 1, Fima et al. teach a method of improving the biological activity and blood area under the curve (AUC) of oxyntomodulin comprising administering the See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claim 2, Fima et al. teach a method for reducing a dosing frequency of oxyntomodulin comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0015], [0047], [0139]-[0141], [0206]-[0208]; Ex. 5, claim 22).  The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claim 3, Fima et al. teach a method for extending the biological half-life of OXM in a subject in need of treatment therewith comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0007], [0012]-[0013], [0041]-[0042], [0074], [0140], [0219]-[0220]; Ex. 2, 5-7; claim 7).  OXM connected to PEG via Fmoc or FMS comprises extended circulation half-life (para. [0074]). The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claims 4 and 6, the reverse pegylated oxyntomodulin chemically hydrolyzes the Fmoc or FMS linker and releases free OXM upon exposure to blood or plasma (e.g., paras. [0037], [0038]).  Regarding claim 5, the released OXM retains GLP-1 and glucagon receptor binding activity (e.g., paras. [0037], [0056], [0223]).  Regarding claim 7, Fima et al. teach a method of inducing glucose tolerance, inducing glycemic control, increasing insulin sensitivity, and reducing insulin resistance See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claim 8, Fima et al. teach a method of improving cholesterol levels comprising administering the reversibly pegylated OXM conjugates to a subject (e.g., paras. [0056], [0086], Ex. 6; Fig. 9).   The peg polymer is PEG30, PEG40 or PEG60.  See, e.g., claims 5, 11, 16, 21, 26, 31, 33; Figs. 2-7, 10-13; paras. [0205]-[0211]; examples 1-7.  Regarding claims 15-19, Fima et al. teach that the OXM can be provided as a pharmaceutically acceptable salt (paras. [0055], [0076], [0187]-[0188], [0201]). Example 1 teaches synthesis and characterization of PEG-Fmoc-OXM using trifluoroacetic acid (TFA).  The resulting OXM conjugate reads on an OXM-TFA salt.  Para. [0200] teaches neutralization of PEG-FMS-OXM conjugation in glacial acetic acid.  The resulting OXM conjugate reads on an OXM- acetate salt.  
	Accordingly, claims 1-8 and 15-19 are deemed to be anticipated by Fima et al.
Response to arguments
	Applicant traverses the rejection at pages 21-22 of the reply filed 11/8/2021.  Applicant states, “Applicants confirm the conception of the present claims prior to the effective date of the Fima reference, June 2, 2011, coupled with due diligence to said date to a subsequent filing of the application” (reply at p. 22).  Applicant further requests that the rejection be held in abeyance.
	Examiner notes that 102(e) rejections are not held in abeyance, in accordance with MPEP guidelines.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited) in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- cited in IDS filed 11/8/2021); hereinafter “Shechter 2”)).  This is a new rejection with respect to the reference Shechter 2.  The rejection has been amended to reflect claims filed 11/8/2021
Examiner notes that Shechter is an author of Tsuberry et al.  Tsuberry et al. is cited as evidence of the reversible PEGylated drugs method taught in Shechter et al.   Shechter is the author of Shechter 2.  The reference is cited as evidence of the advantages of reversible pegylation of proteins over conventional pegylation.
Bloom et al. teach oxyntomodulin analogues, conjugates and methods of use (abstract, paras. [0076], [0131], [0149]-[0165]).  Specific OXM sequences are found in Table 1.  Bloom et al. teach explicitly teach that the OXM compounds include Formula VI (SEQ ID NO:7) (e.g., para. [0036]; claims 75 and 83).  SEQ ID NO: 7 of Bloom et al. has 100% identity with instant SEQ ID NO: 1. Bloom et al. teach that the OXM peptides can have a covalently attached PEG moiety (e.g., paras. [0013], [0076], [0131], [0143]).  Bloom et al. teach a compound having the general Formula (VII) or a compound of general formula (I) to (VI) where amino acid residue 30 is Lys wherein i) Lys(30) is acyl or PEG derivatised; or ii) the compound is a variant compound wherein any amino acid from position 1 to 37 is substituted with Lys to which an acyl or PEG side chain is derivatised (e.g., claim 83).  Bloom et al. explicitly teach that the polyethylene glycol (PEG) may have an average molecular weight of about 200, 500, 1000, 1500, 2000, 2500, 3000, 3500, 4000, 4500, 5000, 5500, 6000, 6500, 7000, 7500, 8000, 8500, 9000, 9500, 10,000, 10,500, 11,000, 11,500, 12,000, 12,500, 13,000, 13,500, 14,000, 14,500, 15,000, 15,500, 16,000, 16,500, 17,000, 17,500, 18,000, 18,500, 19,000, 19,500, 20,000, 25,000, 30,000, 35,000, 40,000, 50,000, 55,000, 60,000, 65,000, 70,000, 75,000, 80,000, 85,000, 90,000, 95,000, or 100,000 kDa (para. [0144]). Thus, Bloom et al. explicitly teach PEG polymers of PEG30, PEG40, and PEG60.  Pegylated compounds of the invention may provide additional advantages such as increased 
Although Bloom et al. teach OXM analogues that can be pegylated, the reference does not explicitly teach an oxyntomodulin-PEG conjugate comprising 
    PNG
    media_image1.png
    134
    345
    media_image1.png
    Greyscale
 wherein R2 is hydrogen (Fmoc) or SO3H (FMS). 
However, Shechter et al. teach reversible pegylated drugs provided by derivatization of free functional groups of the drug selected from amino, hydroxyl, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein R2 is H (Fmoc), or –SO3H (FMS) (paras. [0095]-[0096]).  The Y position is the drug residue.  Id.  The drugs are preferably drugs containing a free amine group, most preferably peptides and proteins of low or medium molecular weight (e.g., abstract, paras. [0094], [0127], [0181]).   Shechter et al teach that in one pathway, MAL-FMS-NHS or MAL-Fmoc-NHS is first attached to the amine component of the target peptide/protein, thus obtaining a MAL-FMS-peptide/protein or MAL-Fmoc-peptide/protein conjugate, and then substituting PEG-SH for the maleimide moiety, producing the (PEG-FMS)n-peptide/protein or (PEG-Fmoc)n-peptide/protein conjugate, respectively (para. [0102]).  In the second pathway, MAL-FMS-NHS or MAL-Fmoc-NHS is first reacted with PEG-SH, thus forming a PEG-FMS-NHS or PEG-Fmoc-NHS conjugate, and then reacting it with the amine component of the target peptide or protein resulting in the desired (PEG- FMS)n-peptide/protein or (PEG- Fmoc)n-peptide/protein conjugate, respectively. This pathway is suitable for sulfhydryl- or disulfide-containing peptides and proteins (para. [0103]).
In these pegylated drugs, the PEG moiety and the drug residue are not linked directly to each other, but rather both residues are linked to different positions of the scaffold Fmoc or FMS structure that is highly sensitive to bases and is removable under Id.  Shechter et al. teach that the combination of the protein-pegylation technology with Fmoc or FMS which are removable under mild basic conditions is able to overcome major deficiencies of the protein-pegylation technology, mainly the loss of biological and pharmacological potencies of the PEG conjugates in vivo (paras. [0015]-[0017], [0181]-[0184]).  
This approach enables the desirable pharmacological features associated with pegylation to be conferred on low molecular-weight peptide and protein drugs that would otherwise have been fully or partially inactivated by this technique.  Id. The reversible PEG-protein conjugates can be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  Id.  A pharmacologically silent conjugate that is trapped in the circulatory system releases the covalently linked parent peptide or protein, with a desirable pharmacokinetic profile.  Id. The PEG moieties of the protein-PEG can be released by hydrolysis (cleavable) under physiological conditions in the body.  Id. This approach extends the life-time, bioavailability and efficacy of existing peptide drugs.  Id.
The FMS or Fmoc group can be reversibly covalently attached to a free amino group of the polypeptide/peptide drug (e.g., paras. [0025], [0083], [0125], claim 122; Fig. 1 of Tsuberry et al. schematic of method).  It is noted that the amino acid sequence of SEQ ID NO: 7 of Bloom et al. is and 30 are lysine, which as a free amine group in the side chain.  Shechter et al. further teach pharmaceutical compositions comprising the pegylated compound and a pharmaceutically acceptable carrier (para. [0194]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]).  Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  
Shechter 2 states:
PEGylation of therapeutic peptides/proteins creates molecules that exhibit superior pharmacokinetic stability compared to their corresponding unmodified parent molecules. However, this approach [conventional protein pegylation] becomes unproductive if conjugates lose their biological activity upon PEGylation. This major deficiency can be overcome if PEG chains are linked to the peptide/protein drugs through a chemical bond that undergoes slow hydrolysis under physiological conditions.

Reversible Pegylation - Based on our Fmoc/FMS technology we have designed and synthesized two hetero-bifunctional agents of the structures shown in Figure 1. These agents allow the linkage of any peptide or protein containing amino function(s) through a slowly hydrolysable bond. The MAL (3-maleimidopropionic acid)-moiety of this compound allows the attachment of sulfhydryl containing polyethylene glycol (i.e. PEG40-SH, a 40 kDa branched polyethyleneglycol containing a sulfhydryl moiety). We have developed the experimental conditions to allow covalent linkage of a single PEG-chain to peptide/protein drugs through either MAL-FMS-OSu (9-hydroxymethyl-2-(amino-3-maleimidopropionate)-7-sul fofluorene N-hydroxysuccinimide;) or MAL-Fmoc-OSu.( 9-hydroxymethyl-2-(amino-3-maleimidopropionate)-fluore ne-N-hydroxysuccinimide). A PEG-chain of 40 kDa (PEG40) was used exclusively. The attachment of a single PEG40-chain to any peptide and/or protein was documented two prolong the lifetime of the corresponding conjugates 7-10 times in rodents.


Shechter 2 at p. 1, right column.

The major problem of inactivating short-lived therapeutic peptide and protein drugs by conventional pegylation has been ameliorated, enabling now lifetime extension, bioavailability and efficacy of existing peptide drugs as well as those to be discovered by genomics and proteomics.



The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
In view of the combined teachings of Shechter et al. and Shechter 2, it would have been obvious to the skilled artisan to prepare an oxyntomodulin-PEG conjugate wherein PEG was attached to the oxyntomodulin via Fmoc or FMS to form a reversible/cleavable PEG conjugate. It would further have been obvious to the skilled artisan to administer the OXM-PEG conjugate to a subject in order to improve the biological activity and blood area under the curve.  The skilled artisan would have in vivo.  Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological conditions in the body.  The PEG moieties of the protein-PEG could be released by hydrolysis (cleavable) under physiological conditions in a subject.  Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]).  
The skilled artisan would have had a reasonable expectation of success in preparing a reversible OXM-PEG conjugate because Shechter et al. taught the reversible PEG moiety components and methods of preparing the conjugates.  Shechter et al. specifically taught: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
In this formula, Y is oxyntomodulin of Bloom et al.  Shechter et al. taught that preferred cleavable linkers include MAL-Fmoc- and MAL-FMS (e.g., [0099]-[0103]).  The PEG moiety could be PEG40 (e.g., Shechter et al. at paras. [0164], Ex. 13, 15).  See also Bloom at (para. [0144]).
Accordingly, claim 1 is rendered obvious in view of the teachings of the cited references.  Regarding claim 15, Bloom et al. teach that pharmaceutically acceptable salts include hydrochloric (HCl), acetic, and trifluoroacetic (TFA) acids (para. [0146]).  Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  
Claims 1 and 15 are rendered obvious in view of the teachings of the cited references.



Response to Arguments
Examiner expressly notes that the instant rejection includes the reference Shechter 2.   
Examiner’s response to Applicant’s arguments presented in the reply filed 11/8/2021 over the withdrawn 103 rejections is addressed at the end of the instant 103 rejections for claims 1-8 and 15-19.

Claims 2 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited) and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- cited in IDS filed 11/8/2021); hereinafter “Shechter 2”)).  This is a new rejection with respect to the reference Shechter 2.  The rejection has been amended to reflect claims filed 11/8/2021
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  
It would have been obvious to the skilled artisan to administer an OXM-FMS-PEG or OXM-Fmoc-PEG comprising SEQ ID NO: 1 to a subject in order to reduce the dosing frequency of OXM, as compared to unmodified OXM. The skilled artisan would have been motivated to do so because Shechter et al. explicitly taught that the reversible PEG moieties could lead to less frequent dosing (para. [0177]). Bloom et al. teach PEG polymers of PEG30, PEG40, and PEG60 (para. [0144]). Shechter et al. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Accordingly, claim 2 is rendered obvious in view of the teachings of the cited references.  Regarding claim 16, Bloom et al. teach that pharmaceutically acceptable salts include hydrochloric (HCl), acetic, and trifluoroacetic (TFA) acids (para. [0146]).  Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  
Claims 2 and 16 are rendered obvious in view of the teachings of the cited references. 

Claims 3-6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- cited in IDS filed 11/8/2021); hereinafter “Shechter 2”)).  This is a new rejection with respect to the reference Shechter 2.  The rejection has been amended to reflect claims filed 11/8/2021.
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  

The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be ommon knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Accordingly, claim 3 is rendered obvious in view of the teachings of the cited references.  Regarding claims 4 and 6, the reverse pegylated oxyntomodulin chemically hydrolyzes the Fmoc or FMS linker and releases free OXM upon exposure to blood or plasma (e.g., Shechter et al. at paras. [0181]-[0184]).  Regarding claim 5, the prodrug has an extended circulation life but the PEG moiety is removed together with the Fmoc or FMS moiety and the OXM recovers its full pharmacological potency.  Id. Regarding claim 17, Bloom et al. teach that pharmaceutically acceptable salts include hydrochloric (HCl), acetic, and trifluoroacetic (TFA) acids (para. [0146]).  Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  
Claims 3-6 and 17 are rendered obvious in view of the teachings of the cited references. 

s 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- cited in IDS filed 11/8/2021); hereinafter “Shechter 2”)).  This is a new rejection with respect to the reference Shechter 2.  The rejection has been amended to reflect claims filed 11/8/2021.
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  
It would have been obvious to the skilled artisan to administer an OXM-FMS-PEG or OXM-Fmoc-PEG comprising SEQ ID NO: 1 to a subject in order to induce glucose tolerance, or reduce insulin resistance in a subject in need thereof. The skilled artisan would have been motivated to do so because Bloom et al. explicitly taught that the OXM could be administered to treat insulin resistance or glucose intolerance (e.g., paras. [0152]-[0154]). The skilled artisan would further have recognized the advantages of administering an OXM-FMS-PEG or OXM-Fmoc-PEG over OXM alone.  Bloom et al. teach PEG polymers of PEG30, PEG40, and PEG60 (para. [0144]). Shechter et al. teach PEG polymers of 5K-40K (e.g., paras. [0003], [0025], [0128]-[0129]).  Shechter et al. and Shechter 2 specifically recognized a need to improve peptide/protein-PEG conjugates through the use of a reversible/cleavable PEG conjugate.  The reversible PEG-protein conjugates could be inactive when administered and permit time-dependent reactivation of the inactivated pegylated protein under physiological 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).

Claims 7 and 18 are rendered obvious in view of the teachings of the cited references. 

Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloom et al. (U.S. 2009/0298757- previously cited), in view of Shechter et al. (U.S. 2006/0171920 A1- previously cited), as evidenced by Tsuberry et al. (J. Biol. Chem. 279:38118-124 (2004)- previously cited), and Shechter et (Proceedings of the 4th International Peptide Symposium pp. 1-3 (2007)- cited in IDS filed 11/8/2021); hereinafter “Shechter 2”)).  This is a new rejection with respect to the reference Shechter 2.  The rejection has been amended to reflect claims filed 11/8/2021.
The teachings of Bloom et al., Shechter et al., Tsuberry et al., and Shechter 2 are set forth above.  
It would have been obvious to the skilled artisan to administer an OXM-FMS-PEG or OXM-Fmoc-PEG comprising SEQ ID NO: 1 to a subject in order to improve the cholesterol levels in a subject in need thereof. The skilled artisan would have been motivated to do so because Bloom et al. explicitly taught that the OXM could be administered to treat hypercholesterolemia (e.g., paras. [0152]-[0154]).  Thus, such a 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Accordingly, claim 8 is rendered obvious in view of the teachings of the cited references.  Regarding claim 19, Bloom et al. teach that pharmaceutically acceptable salts include hydrochloric (HCl), acetic, and trifluoroacetic (TFA) acids (para. [0146]).  Just bear with me let me close that what I was working on an open up your application are you doing today Shechter et al. teach pharmaceutical salts such as hydrochloric acid and acetic acid (para. [0149]).  
Claims 8 and 19 are rendered obvious in view of the teachings of the cited references. 

Response to Arguments to the previous 103 rejection which has been withdrawn
Applicant traversed the rejection on pp. 22-26 of the reply filed 11/8/2021.
Applicant alleges that Examiner has not provided sufficient reasons that a person of ordinary skill would have been “motivated to attach a PEG [to a] side chain in 
Applicant asserts that Bloom relates to peptide analogs of OXM for reducing food intake (referencing the abstract of Bloom; reply at p. 23).  Applicant further states that only two peptides have PEG attached to a side chain.  Applicant refers to example 56 and figure 66 of Bloom for the assertion that Bloom does not “provide any advantage and/or motivation to use a PEG chain linked to an OXM analog” as compared to another side chain such as acyl side chain (reply at p. 24).  Applicant further alleges that Bloom does not suggest selecting the OXM sequence of SEQ ID NO:1 over other OXM analogues.  Id.
Applicant further states that Bloom does not suggest “picking PEG from the many polymers from paragraph [0018]” to make a combination of the claimed OXM analogues and polymers with a reasonable expectation of success.  Id.  Applicant further refers to other polymers including polyvinyl alcohol, hyaluronic acid, polyesters, polyamides, etc. (reply at p. 24).  Examiner expressly notes that this part of applicant’s arguments it is nonsensical.  Paragraph [0018] of Bloom et al states:
[0018] the compound optionally further including an extension moiety attached to the amino acid at position 37, the optional extension moiety comprising one or more amino acids;

Polymers such as hyaluronic acid, polyesters, and polyamides are not mentioned anywhere at all in Bloom et al.  This part of applicant’s argument is irrelevant to the instant claims.
Applicant asserts Examiner used hindsight reasoning to select the claimed OXM and PEG (p. 24).
Endocrinol. 150:1712-1721 (2009)) for the assertion that the N-terminal amino acid of OXM is involved in binding of the OXM to the GLP-1 receptor. Applicant states that the skilled artisan would have not have targeted binding of a PEG moiety to the N-terminus because it was essential for OXM activity (reply at p. 24).  
Examiner would like to expressly point out that Shechter et al. and Shechter 2 teach that the FMS or Fmoc group can be reversibly covalently attached to a free amino group of the polypeptide/peptide drug (e.g., paras. [0025], [0083], [0125], claim 122; Fig. 1 of Tsuberry et al. schematic of method).  It is noted that the amino acid sequence of SEQ ID NO: 7 of Bloom et al. is HSQGTFTSDYSKYLDSRRAQDFVQWLMNTKRNRNNIA.  Positions 12 and 30 are lysine, which have a free amine group in the side chain.  Also, the instant claims are not limited to attachment of the reversible PEG moiety at the N-terminus thus reference to the Druce article is not deemed to be prohibitive to the knowledge of the skilled artisan. 
Applicant alleges that the examiner has not identified sufficient reason that the skilled artisan, “seeing the importance of the amino group of OXM, would been motivated to select a peptide having a PEG side chain modification from all other modifications disclosed in Bloom and link it to an amino group of OXM in the form of PEG-Fmoc/FMS-drug molecule of Shechter with a reasonable expectation of success” (reply at p. 24).  Applicant asserts unexpected results relating to the amino variant (PEG-attached to the OXM N-terminus) as having “superior binding activity” compared to OXM (p. 25).  Applicant further refers to a reversible nature of the claimed conjugate Id.
Applicant asserts that the claimed methods are not obvious under Millennium Pharmaceuticals, Inc. v. Sandoz Inc. (Fed. Cir. July 17, 2017) (NEWMAN, Mayer, O’Malley). (p. 25).  Applicant states 
Millennium's patent (U.S. Patent No. 6,713,446) describes a compound which is an ester of bortezomib (a boronic acid) and mannitol (a hydroxyl compound). Bortezomib and its properties were previously known in the art. The Federal Circuit found that "[T]here is no teaching or suggestion in the references to produce the claimed mannitol ester ... No reference provides a reason to make the mannitol ester of bortezomib (see page 11)." The Federal Circuit also found that "[A]lthough mannitol was a known bulking agent, and Lyophilization was a known method of drug formulation, nothing on the record teaches or suggests that a person of ordinary skill should have used mannitol as part of a synthetic reaction to make an ester through lyophilization (page 11)." The court concluded that "the district court clearly erred in finding that a person of ordinary skill would obviously make the D-mannitol ester in order to solve the problem of providing an effective form of bortezomib (page 21)." 

	The present situation is analogous to the facts of Millennium in several ways. For example, oxyntomodulin and PEG, similar to bortezomib and mannitol, respectively, were known in the art. However, nothing on the record teaches or suggests that a person of ordinary skill should have used PEG as part of a synthetic reaction to make the claimed conjugate through linking it to an amino group of oxyntomodulin (OXM) in the form of PEG-Fmoc/FMS-drug molecule with a reasonable expectation of success. 


Reply at p. 25.  

Examiner has considered Applicants’ arguments but is not persuaded.
Applicant maintains arguments that are piecemeal arguments on the cited references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is acknowledged that the prior art as a whole must suggest the desirability of the invention, but a finding that the prior art as a whole suggests the desirability of a particular combination need not be supported by a finding that the prior art suggest that the combination claimed is the preferred, or most desirable combination.  See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1411 (2004).  
Applicant has minimized the teachings of Bloom et al. to what is taught in the abstract and PEG vs. acyl chain modifications of Example 56.
Examiner reminds applicant that patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The instant situation is wholly distinguishable from the facts presented in Millennium Pharmaceuticals, Inc.  First, Bloom et al. explicitly teach pegylation of OXM analogs at lysine side chains (which have available amino groups for PEG attachment), e.g., (e.g., paras. [0013], [0036], [0076], [0131], [0143]; claim 83).  Secondly, preferred cleavable linkers of Shechter included MAL-Fmoc- and MAL-FMS. Finally, Shechter et al. and Shechter 2 explicitly taught reversible PEG moiety components and methods of preparing reversible PEG-peptide conjugates at free amino groups of the peptide, e.g., OXM.
Regarding Applicant’s arguments that Examiner allegedly dismissed findings of “unexpected and superior properties” of binding activity. Examiner has considered Applicants’ arguments but was not persuaded.   Examiner further notes that no direct comparison of PEG-OXM vs. OXM alone is required of the prior art.  The instant claims are not limited to pegylation at the N-terminus of OXM.  Moreover, the instant claims are not drawn to “binding activity”.  Thus, even if Applicant’s OXM-PEG conjugates exhibit “superior binding activity,” the features upon which applicant relies have no bearing on the instant claim scope.
With regard to Applicant's assertion of unexpected results, even if applicant did properly establish unexpected results, case law reiterated the principle from Newell Cos. v. Kenny Mfg. Co., 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) that the mere presence of secondary considerations does not necessarily overcome a strong case of See Pfizer Inc. v. Apotex Inc., 82 U.S.P.Q.2d 1321, 1338-39 (Fed. Cir. 2007) (quoting In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987)).  Secondary considerations are only one factor in determining obviousness. 
Bloom et al. expressly taught that the OXM compounds include Formula VI (SEQ ID NO:7) (e.g., para. [0036]; claims 75 and 83).  SEQ ID NO: 7 of Bloom et al. has 100% identity with instant SEQ ID NO: 1. Bloom et al. teach that the OXM peptides can have a covalently attached PEG moiety (e.g., paras. [0013], [0076], [0131], [0143]).  Bloom et al. teach a compound having the general Formula (VII) or a compound of general formula (I) to (VI) where amino acid residue 30 is Lys wherein i) Lys(30) is acyl or PEG derivatised; or ii) the compound is a variant compound wherein any amino acid from position 1 to 37 is substituted with Lys to which an acyl or PEG side chain is derivatised (e.g., claim 83).  
Bloom et al. taught that the OXM analogues can be used to treat diabetes or a symptom of diabetes, or for use in the treatment or prevention of comorbidities associated with obesity or excess weight (para. [0149]).  The peptides can further be used to treat heart disease, hypertension, lipid disease, and disorders of intestinal and gastric motor activity and other aspects of gut and intestinal function, for example, water absorption and fluid handling, or pancreatic function including the endocrine pancreas, or disorders of hepato-biliary function, or prevention of cancer (para. [0152]).  The patient to be treated may have any of the following disorders, including but not limited to insulin resistance, glucose intolerance, diabetes, hypertension, atherosclerosis, congestive heart failure, dyslipidemia, hypercholesterolemia, metabolic syndrome and thromboembolic disease (para. [0154]).  

Therefore, contrary to Applicant’s assertion of “unexpected results”, the skilled artisan would have, in fact, expected such results as explicitly taught by Bloom et al., Shechter et al, and Shechter 2.  
It is within the consideration of common knowledge and common sense of the skilled artisan to improve on what is known in the art.  Bloom expressly taught OXM-PEG conjugates used for the same purposes of the instant method claims.  Shechter et al. taught that preferred cleavable linkers include MAL-Fmoc- and MAL-FMS (e.g., [0099]-[0103]).  The references further taught methods of preparing the reversible PEG conjugates as well as advantages over traditional PEG conjugates (non-reversible).  Shechter 2 states that a strategy of reversible pegylation has been applied to several peptide and protein drugs, all of which undergo inactivation by conventional pegylation (p. 2).  The Fmoc/FMS technology designed and synthesized two hetero-bifunctional agents of the structures shown in Figure 1. These agents allow the linkage of any peptide or protein containing amino function(s) through a slowly hydrolysable bond.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 15-19 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-57 and 76-86 of copending Application No. 14/123,106 (hereinafter “the ‘106 application”) in view of Bloom et al. (U.S. 2009/0298757- previously cited). This rejection is maintained from the office action mailed 10/6/2020, but has been amended to reflect claims filed 11/8/2021.
Instant claim 1 is drawn to a method of improving the area under the curve (AUC) of oxyntomodulin in a subject in need of treatment therewith, the method comprising administering to said subject an oxyntomodulin conjugate comprising PEG-Fmoc-OXM and PEG-FMS-OXM wherein the PEG moiety is attached as position 1 (His), 12 (Lys), or 30 (Lys) of SEQ ID NO: 1, and wherein said PEG polymer is PEG30, PEG40, or PEG60.  Where R2 is S03H the compound is FMS, and wherein R2 is hydrogen the compound is Fmoc.  Instant claim 2 is drawn to a method of reducing the dosing frequency of OXM in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  Instant claims 3-6 are drawn to a method for extending the biological half-life of OXM in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  Instant claim 7 is drawn to a method of inducing glucose tolerance, inducing glycemic control, increasing insulin sensitivity, or reducing insulin resistance in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  Instant claim 8 is drawn to a method of improving the cholesterol levels in a subject comprising administering a claimed OXM conjugate wherein said PEG polymer is PEG30, PEG40, or PEG60.  
Claims 45-57 and 86 of the ‘106 application are drawn to PEG-Fmoc-OXM and PEG-FMS-OXM conjugates and pharmaceutical compositions comprising the conjugates.  Per claim 51, the PEG moiety is attached to the OXM via the N-terminal amine or a lysine residue.  Claims 76-83 of the ‘106 application are drawn to a method 
The difference between the instant claims and claims 45-57 and 76-86 of the ‘106 application is the claims of the ‘106 application do not recite an OXM peptide comprising SEQ ID NO: 1 or a PEG polymer that is PEG30, PEG40, or PEG60.  
Bloom et al. teach oxyntomodulin analogues, conjugates and methods of use (abstract, paras. [0076], [0131], [0149]-[0165]).  Specific OXM sequences are found in Table 1.  SEQ ID NO: 7 of Bloom et al. has 100% identity with instant SEQ ID NO:1.  Bloom et al. explicitly teach that the polyethylene glycol (PEG) may have an average molecular weight of about 200, 500, 1000, 1500, 2000, 2500, 3000, 3500, 4000, 4500, 5000, 5500, 6000, 6500, 7000, 7500, 8000, 8500, 9000, 9500, 10,000, 10,500, 11,000, 11,500, 12,000, 12,500, 13,000, 13,500, 14,000, 14,500, 15,000, 15,500, 16,000, 16,500, 17,000, 17,500, 18,000, 18,500, 19,000, 19,500, 20,000, 25,000, 30,000, 35,000, 40,000, 50,000, 55,000, 60,000, 65,000, 70,000, 75,000, 80,000, 85,000, 90,000, 95,000, or 100,000 kDa (para. [0144]). Thus, Bloom et al. explicitly teach PEG polymers of PEG30, PEG40, and PEG60.
It would have been obvious to the skilled artisan to include an OXM of SEQ ID NO: 7 (human OXM) in the PEG-Fmoc-OXM and PEG-FMS-OXM conjugates of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘106 application could be used for improving the area under the curve (AUC) (per instant claim 1) because the compositions comprised PEG-Fmoc-OXM and PEG-FMS-OXM conjugates.  Furthermore, the ‘106 application disclosed, but did not claim a method of improving the AUC comprising PEG-Fmoc-OXM and PEG-FMS-OXM conjugates (e.g., paras. [0044]-[0047], [0139]-[0141]; Ex. 2, claim 17 of PGPUB 2014/0349922). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘106 application could be used for improving cholesterol levels in a subject (per instant claim 8) because the compositions comprised PEG-Fmoc-OXM and PEG-FMS-OXM conjugates.  Furthermore, the ‘106 application disclosed, but did not claim a method of improving cholesterol levels comprising PEG-Fmoc-OXM and PEG-FMS-OXM conjugates (e.g., paras. [0056], [0086], Ex. 6; Fig. 9 of PGPUB 2014/0349922).  

The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
Accordingly, instant claims 1-8 and 15-19 are deemed to be obvious in view of claims 45-57 and 76-86 of the ‘106 application and Bloom et al.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant did not address this rejection in the reply filed 11/8/2021.  Instead, applicant requested that the rejection be held in abeyance. 
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Conclusion
No claims are allowed.
Claims 1-19 are pending.  Claims 9-14 are withdrawn. Claims 1-8 and 15-19 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654